The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Justice Heydenfeldt concurred.
The defendant was convicted in the Court below of the crime of per*488jury. There is no bill of exceptions or statement of evidence, and the only question presented, is as to the sufficiency of the indictment.
The indictment charges that defendant in a certain proceeding, describing it, “ did willfully, corruptly, and falsely swear,” etc.
It is contended that the indictment is fatally defective, because it is not alleged that the offence of perjury was committed feloniously. Such an allegation was necessary at common law, but our statute has in many respects altered the rules of pleading in criminal cases.
The indictment in this cause, charged the offence in the words of the statute defining it, and fully complies with the requirements of section 246 of the Act regulating proceedings in criminal cases. Time, place and circumstance are stated with certainty, and every information is given to the defendant, which is necessary to enable him to answer the charge.
The judgment of the Court below is affirmed.